DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/17/2022 has been entered.

Applicant’s Response
In Applicant’s response dated 01/21/2022, Applicant amended Claims 1, 3, 4, 10 – 12, 14, 18 and 19; and argued against all rejections previously set forth in the Office Action dated 11/29/2021.
Accordingly, Claims 1 and 3 – 20 remain pending for examination.

Status of the Claims
Claims 1 and 3 – 20 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1 and 3 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wical et al. (US 2015/0227962) (hereinafter, Wical) in view of Seifert et al. (US 2012/0331128) (hereinafter, Seifert), in view of England et al. (US 2012/0290399) (hereinafter, England) in further view of Ding et al. (US 2019/0236306) (hereinafter, Ding).
Regarding Claim 1, Wical teaches a method (See Wical’s Abstract) comprising: 
determining a plurality of epochs from a timeline of an experiment, (Wical in par 0022, teaches an example A/B test in which the e-commerce system 30 provides two versions of an e-commerce site and compares the performance of the two versions based on an average value per unique visitor over time metric. Wical in par 0024, further teaches that in some embodiments, the A/B testing module 33, may present the versions with “stickiness” in which the same unique user is presented with the same version during multiple visits to the site during the testing period. Wical in par 0030, further teaches that the function parameter n represents the total number of unique visitors that came to the site during a time period TP);
calculating, by a processing device, first and second mean values corresponding to the baseline of the experiment and the variation of the experiment for each epoch, respectively (Wical in par 0023, teaches that for example, web designers may have developed a new version (e.g., Version B) of the e-commerce site which includes new functionality, a new color scheme, a new layout, and/or some other change in comparison to the existing version (e.g., version A) of the site. Wical in par 0026, further teaches that the A/B testing module 33 at 140 may compute metrics for the versions in an attempt to determine which version has the better performance. For example, the A/B testing module 33 computes an average value per unique visitor metric for each version. However, other metric may be computed based on the goal of the A/B test and desired characteristics of the version under test. Wical par 0028 - 0030, further teaches that the A/B testing module 33 may compare the versions based on an average value per unique visitor confidence interval (auvv_ci). To this end, the A/B testing module 33 may compute an average value per unique visitor confidence interval based on auvv_ci function of Listing 1. Wical in par 0033, further teaches that at 150, the A/B testing module 33 may determine, based on the metrics computed at 140,a  probability of one version outperforming the other version. For example, the A/B testing module 33 at 150 may determine the probability of the new version (e.g., Version B outperforming the existing version (e.g. Version A) via the compare (cmp) function show in listing 4. Wical in par 0052, further teaches that an alternative function auvv_ci is presented in figures 7A-7D which may be used instead of the functions presented in Listings 1 – 3 in order to calculate the average value per unique visitor confidence interval); 
determining, for each epoch, a difference between the first mean value and the second mean value to generate a plurality of differences (Wical in par 0022, further teaches an example A/B test in which the e-commerce system 30 provides two versions of an e-commerce site and compares the performance of the two versions based on an average value per unique visitor over time metric. Wical in par 0032, further teaches that the average customer confidence interval (acv_ci) function uses the standard confidence interval for the mean of the normal distribution with unknown variance. Wical in par 0040 - 0041 and Fig. 5, further teaches that the A/B testing module 33 at 170 may further generate and present results of the A/B test. In particular, the A/B testing module may generate and present the results in a manner similar to that shown in figure 5. In particular, the A/B testing module 33 may present the results as a webpage transferred to a computing device 20 via network 40 for display by such computing device 20. However, the presentation may take other forms such as a printed hardcopy report, an electronic presentation, a slide show, etc. Wical in par 0052, further teaches that an alternative function auvv_ci is presented in figures 7A-7D which may be used instead of the functions presented in Listings 1 – 3 in order to calculate the average value per unique visitor confidence interval.
 calculating, by the processing device, a weighted sum of the plurality of differences to generate a final difference in mean values (Wical in par 0028, teaches that the A/B testing module 33 may compare the versions based on an average per unique visitor confidence interval (auvv_ci). To this end, the A/B testing module 33 may compute an average value per unique visitor confidence interval based on auvv_ci function of Listing 1. In particular, the auvv_ci function multiples the two minimums of ;
However, Wical does not specifically disclose that “wherein each of the plurality of epochs corresponds to a time duration comprising a constant traffic allocation between a baseline of the experiment and the variation of the experiment, [wherein both the baseline of the experiment and the variation of the experiment are presented to visitors during each epoch of the plurality of epochs according to the respective constant traffic allocation of the time duration corresponding to the epoch], and wherein at least two of the plurality of epochs have a different constant traffic allocation”
Seifert teaches a method and a system for managing a website. A website administrator initially performs changes to content of the website. Then the traffic to the website is analyzed, including obtaining information regarding value generated for the website owner by the traffic, and the impact on the value generated for the website owner by the traffic, due to the performed changes, is evaluated (See Seifert’s Abstract).

Accordingly, Seifert discloses at least two period of time in which a website was analyzed and each analysis comprised a constant traffic allocation , wherein the traffic constant allocation is different for each period of time. The first time period been defined by 100,000 visitors and the second time period been defined by 200,000 visitors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Seifert with the teachings as in Wical in order to define the time period as disclosed in Seifert. The motivation for doing so would have been to perform a test that reveal whether or not performing the changes to the content of the website decreases value generated for the website owners (See Seifert’s par 0030).
wherein both the baseline of the experiment and the variation of the experiment are presented to visitors during each epoch of the plurality of epochs according to the respective constant traffic allocation of the time duration corresponding to the epoch],
England teaches a method and system for optimizing webpages and managing campaigns in a syndicated commerce environment (See England’s abstract). England in par 0086 and Fig. 4C, further teaches that the testing 4112 management sub-module is used to randomly present different combinations of data, page layout, content and visual style within webpages to visitors to determine which combination results in the highest level of engagement (e.g., time on-site or conversions). The testing 4112 management sub-module is used to select the statistical confidence interval the social commerce marketplace system used to determine a winning combination of data, page layout, content and visual style to automatically publish the winning version to the webpage.
England in par 016q, further teaches that the social commerce marketplace system automatically executes and publishes the interactions once the specified dates and times have passed. The system uses a predictive algorithm to build a recommended schedule of interactions based on the attributes and characteristics of the contacts.

Accordingly, England, teaches a method that allow the comparison of multiple versions for a specific segment of users. Thus, England is comparing different version wherein both the baseline of the experiment and the variation of the experiment are presented to visitors during each epoch of the plurality of epochs according to the respective constant traffic allocation of the time duration corresponding to the epoch] as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings as in England with the teachings as in Wical and Seifert in order to simultaneous compare the versions of Wical and Seifert as disclosed in England. The motivation for doing so would have been to provide a method that effectively perform website optimization in order to increase the likelihood of a positive outcome (See England’s par 0008).
However, Wical in view of Seifert and in further view of England does not specifically disclose modifying the experiment based on the final difference in mean values.  
Ding in par 0004, teaches remotely analyzing testing results that are based on data obtained from client devices in accordance with local differential privacy (LDP) scheme in order to determine an effect of a software application with respect to its features and/or the population in which the application is tested. The analysis is based on a series of statistical computations for conducting hypothesis tests to compare population means (e.g., A/B testing), while ensuring LDP for each user. Ding in par 0022, further teaches that an A/B test split is a method of comparing two versions of a software application, webpage, etc. against each other to determine which one perform 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Ding with the teachings as in Wical, Seifert and England in order to use the results obtained from Wical as disclosed in Ding. The motivation for doing so would have been to perform a modification to the experiment in order to obtain better result from the experiment (See Ding’s par 0071 and 0096). 

Regarding Claim 3, Wical in view Seifert, in further view of England and in further view of Ding teaches the limitations contained in parent Claim 1. Wical further teaches:
 wherein the constant traffic allocation corresponds to traffic of a website or an application (Wical in par 0022, teaches an example A/B test in which the e-commerce system 30 provides two versions of an e-commerce site and compares the performance of the two versions based on an average value per unique visitor over time metric. Wical in par 0024, further teaches that in some embodiments, the A/B testing .

Regarding Claim 4, Wical in view Seifert, in further view of England and in further view of Ding teaches the limitations contained in parent Claim 1. Wical further teaches:
wherein the weighted sum is weighted in proportion to a number of the visitors in each of the plurality of epochs (Wical in par 0028, teaches that the A/B testing module 33 may compare the versions based on an average per unique visitor confidence interval (auvv_ci). To this end, the A/B testing module 33 may compute an average value per unique visitor confidence interval based on auvv_ci function of Listing 1. In particular, the auvv_ci function multiples the two minimums of the two intervals and the two maximums of the two intervals to obtain the confidence interval for the average value per unique visitor. Wical in par 0030, further teaches that the function parameter n represents the total number of unique visitors that came to the site during a time period TD).  

Regarding Claim 5, Wical in view Seifert, in further view of England and in further view of Ding teaches the limitations contained in parent Claim 1. Wical further teaches:
further comprising determining the plurality of epochs in response to detecting time variations over the timeline and a change to a traffic allocation of the experiment (Wical in par 0022, teaches an example A/B test in which the e-commerce system 30 provides two versions of an e-commerce site and compares the performance of the two versions based on an average value per unique visitor over time metric. Wical in par 0024, further teaches that in some embodiments, the A/B testing module 33, may present the versions with “stickiness” in which the same unique user is presented with the same version during multiple visits to the site during the testing period. Wical in par 0030, further teaches that the function parameter n represents the total number of unique visitors that came to the site during a time period TD).

Regarding Claim 6, Wical in view Seifert, in further view of England and in further view of Ding teaches the limitations contained in parent Claim 1. Wical further teaches:
providing the final difference in mean values to a statistical test (Wical in par 0052, further teaches that the function of figures 7A – 7D calculates the confidence interval through Bayesian updates of flat priors for the conversion rate and the average customer value. The function then combines the two using a Mellin transform and numerically finds a central interval at the desire confidence level).

Regarding Claim 7, Wical in view Seifert, in further view of England and in further view of Ding teaches the limitations contained in parent Claim 6. Ding further teaches:
wherein the statistical test is a t-test (Ding in par 0022, further teaches that an A/B test split is a method of comparing two versions of a software application, webpage, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Ding with the teachings as in Wical, Seifert and England in order to use the results obtained from Wical as disclosed in Ding. The motivation for doing so would have been to perform a modification to the experiment in order to obtain better result from the experiment (See Ding’s par 0071 and 0096). 

Regarding Claim 8, Wical in view Seifert, in further view of England and in further view of Ding teaches the limitations contained in parent Claim 7. Ding further teaches: 
wherein the statistical test is a sequential test (Ding in par 0056 – 0057, teaches that transformation-based data analyzer 116 performs a statistical t-test at a significance level alpha (α). Transformation-based data analyzer 116 performs a Z-test 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings of Ding with the teachings as in Wical, Seifert and England in order to use the results obtained from Wical as disclosed in Ding. The motivation for doing so would have been to perform a modification to the experiment in order to obtain better result from the experiment (See Ding’s par 0071 and 0096). 

Regarding Claim 9, Wical in view Seifert, in further view of England and in further view of Ding teaches the limitations contained in parent Claim 3. Wical further teaches:
wherein the website or application is undergoing an A/B test (Wical in par 0022, teaches an example A/B test in which the e-commerce system 30 provides two versions of an e-commerce site and compares the performance of the two versions based on an average value per unique visitor over time metric. Wical in par 0024, further teaches that in some embodiments, the A/B testing module 33, may present the versions with “stickiness” in which the same unique user is presented with the same version during multiple visits to the site during the testing period).

Regarding Claim 10, Wical in view Seifert, in further view of England and in further view of Ding teaches the limitations contained in parent Claim 1. Wical further teaches:
further comprising: determining that a threshold number of visitors was not reached during a first epoch of the plurality of epochs; and in response to the determining, combining the first epoch with a second epoch (Wical in par 0038 – 0039, further teaches that besides determining the probability of Version B outperforming Version A, the A/B testing module 33 at 160 may further estimate how much longer the A/B test likely needs to run before enough data is collected to ascertain that the likelihood, that one version outperforms the other version, satisfies a certain threshold or target probability. The A/B testing module may make such a determination via the time left function shown in Listing 5. Where t represents the time period, a.n and b.n represent the number of unique visitors sent to Version A and Version B during the time period. The function parameter threshold represents the desired probability that one version outperforms the other version. The return value of the time_left function represents an estimate of the number of additional time units until the threshold probability is achieved).

Regarding Claim 11, this Claim merely recites a system comprising: a memory to store a final difference in mean values; a processing deice, operatively coupled to the memory, to perform instructions as similarly disclose in Claim 1. Accordingly, Wical in view Seifert, in view of England and in further view of Ding discloses/teaches every limitation of Claim 11, as indicated in the above rejection of Claim 1.

Regarding Claim 12, this Claim merely recites a system comprising: a memory to store a final difference in mean values; a processing deice, operatively coupled to the memory, to perform instructions as similarly disclose in Claim 3. Accordingly, Wical in view Seifert, in view of England and in further view of Ding discloses/teaches every limitation of Claim 12, as indicated in the above rejection of Claim 3.

Regarding Claim 13, Wical in view Seifert, in view of England and in further view of Ding teaches the limitations contained in parent Claim 11. Wical further teaches:
wherein each of the plurality of epochs is approximately one hour (Wical in par 0039, further teaches that the function parameter t may be expressed using a desired granularity such as, for example, weeks, days, hours, etc.).  

Regarding Claim 14, this Claim merely recites a system comprising: a memory to store a final difference in mean values; a processing deice, operatively coupled to the memory, to perform instructions as similarly disclose in Claim 4. Accordingly, Wical in view Seifert, in view of England and in further view of Ding discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 4.

Regarding Claim 15, this Claim merely recites a system comprising: a memory to store a final difference in mean values; a processing deice, operatively coupled to the memory, to perform instructions as similarly disclose in Claim 5. Accordingly, Accordingly, Wical in view Seifert, in view of England and in further view of Ding 

Regarding Claim 16, this Claim merely recites a system comprising: a memory to store a final difference in mean values; a processing deice, operatively coupled to the memory, to perform instructions as similarly disclose in Claim 6. Accordingly, Accordingly, Wical in view Seifert, in view of England and in further view of Ding discloses/teaches every limitation of Claim 16, as indicated in the above rejection of Claim 6.

Regarding Claim 17, this Claim merely recites a system comprising: a memory to store a final difference in mean values; a processing deice, operatively coupled to the memory, to perform instructions as similarly disclose in Claim 9. Accordingly, Wical in view Seifert, in view of England and in further view of Ding discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 9.

Regarding Claim 18, this Claim merely recites a system comprising: a memory to store a final difference in mean values; a processing deice, operatively coupled to the memory, to perform instructions as similarly disclose in Claim 10. Accordingly, Accordingly, Wical in view Seifert, in view of England and in further view of Ding discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 10.

Regarding Claim 19, this Claim merely recites a non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to perform instructions as similarly disclose in Claim 1. Accordingly, Wical in view Seifert, in view of England and in further view of Ding discloses/teaches every limitation of Claim 19, as indicated in the above rejection of Claim 1.

Regarding Claim 20, this Claim merely recites a non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to perform instructions as similarly disclose in Claim 5. Accordingly, Wical in view Seifert, in view of England and in further view of Ding discloses/teaches every limitation of Claim 20, as indicated in the above rejection of Claim 5.

Response to Arguments
Applicant’s arguments, see Remarks pages 1 – 4 filed 01/21/2022, with respect to the rejection(s) of claim(s) 1 and 3 – 20 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Wical, Seifert, England and Ding.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176